Case 1:20-cr-00130-CM Document17-4 Filed 03/24/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Plaintiff,
v. CASE NUMBER: 1:20-cr-000130-CM-2
JOSE MEJICANOS,

Defendant.

/
ORDER FOR ADMISSION PRO HAC VICE
The motion of Joseph C. Flynn, for admission to practice Pro Hac Vice in the above
captioned action is granted.
Applicant has declared that he is a member in good standing of the bar(s) of the State(s) of
Florida; and that his contact information is as follows:

Mark E. NeJame

NeJame Law

189 S. Orange Avenue, Suite 1800
Orlando, FL 32801

Phone: 407-500-0000.

Fax: 407-802-1436

Mark@nejamelaw.com

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for the

Defendant, Jose Mejicanos, in the above entitled Action;
IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the Rules

i?

governing discipline of,attorneys. A: . . a
x Y 2

Dated: .

Gt Ney b ee

 

 

Colleen McMahon
United States District Judge

 

 
